DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jim Holm on 6/29/2021.
The application has been amended as follows: 
In the claims:
- In claim 1 line 10, “to define the one or more cells; and” has been changed to -- to define the one or more cells, wherein, during use, one cell of the one or more cells of the head garment extends forward from a posterior portion of the head garment toward a forward portion of the head garment, and further angles downward from the forward portion of the head garment to a cheek portion of the head garment; and--.
- In claim 9 lines 10-15, “a posterior head garment portion positionable proximate a posterior of the head of the body, a right head garment portion extending from the posterior head garment portion and positionable to an anterior of the head, a left head proximate to an anterior of the head, a left head garment portion extending from the posterior head garment portion opposite the right head garment portion and positionable proximate to the anterior of the head--.
- In claim 9 lines 15-16, “anterior of the torso; and a neck garment” has been changed    to –anterior of the torso; and a cheek garment portion, wherein, during use, one cell of the one or more cells of the head garment extends forward from the posterior head garment portion toward a forward portion of at least one of the right head garment portion and left head garment portion, and further angles downward from the anterior portion of at least one of the right head garment portion and left head garment portion to the cheek garment portion of the head garment; and a neck garment--.
- In claim 28 lines 28-29, “anterior of the head; and adjustably coupling” has been changed to --anterior of the head; positioning a cheek garment portion of the head garment proximate a cheek of the head of the body, wherein one cell of the one or more cells of the head garment extends forward from the posterior head garment portion toward a forward portion of at least one of the right head garment portion and left head garment portion, and further angles downward from the forward portion of at least one of the right head garment portion and left head garment portion to the cheek garment portion of the head garment; and adjustably coupling--.

REASONS FOR ALLOWANCE
 The following is an examiner’s statement of reasons for allowance: 
  The prior art of record does not disclose, either alone or in combination, the specific structural and functional limitations of the compression garment of claims 1 and 9, and the method of donning a compression garment of claim 28 such that, as recited in claims 1 and 9, the compression garment includes one cell of the one or more cells of the head garment extends forward from a posterior portion of the head garment toward a forward portion of the head garment, and further angles downward from the forward portion of the head garment to a cheek portion of the head garment; and, as recited in claim 28, the method for donning a compression garment comprises the step of positioning a cheek garment portion of the head garment proximate a cheek of the head of the body, wherein one cell of the one or more cells of the head garment extends forward from the posterior head garment portion toward a forward portion of at least one of the right head garment portion and left head garment portion, and further angles downward from the forward portion of at least one of the right head garment portion and left head garment portion to the cheek garment portion of the head garment.
The closest prior art of record are: Rosett (US 1,795,893), Roth (US 2004/0054306), Nour (FR 2939642), Stryker (US 2014/0276271), and Gorin (FR 2731349).
While the above-mentioned references are related to the claimed invention, they do not disclose, either alone or in combination, the limitations of the compression garment of claims 1 and 9 and the method of donning a compression garment of claim 28. Specifically, the prior art does not disclose as recited in claims 1 and 9, the compression garment includes one cell of the one or more cells of the head garment extends forward from a posterior portion of the head .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R MOON whose telephone number is (571)272-2554.  The examiner can normally be reached on Monday-Thursday 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MATTHEW R MOON/Examiner, Art Unit 3785                                                                                                                                                                                                        
/TIMOTHY A STANIS/Primary Examiner, Art Unit 3785